--------------------------------------------------------------------------------

RELEASE AGREEMENT

     THIS AGREEMENT is dated and effective as of the 18th day of November 2016
by and between Orgenesis Maryland Inc. (the “Company”) and Scott Carmer (the
“Employee”).

WITNESSETH

     WHEREAS, Employee currently serves as the Company's Chief Executive Officer
under that certain Employment Agreement dated as of July 23, 2014 (the
"Employment Agreement"); and

     WHEREAS, Employee desires to resign from his employment under the
Employment Agreement, and the Company is agreeable to such resignation, in
accordance with the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained in this agreement the Parties hereby agree as follows:

1. Termination of Employment Agreement. Upon execution hereof by both Parties,
the Employment Agreement shall automatically and without any further action on
the part of the Parties be terminated, except to the extent otherwise provided
herein. By his execution of this Agreement, and without any further action,
Employee hereby resigns, effective immediately, from any positions he holds with
the Company including as an officer and executive.

2. Representations and Undertakings by Employee

     In consideration of the releases by the Company contained herein, Employee
hereby agrees, represents and covenants as follows:

     a) Employee acknowledges and agrees that Part 3 (Confidential Information
and Intellectual Property) and Part 4 (Non-Competition and Non-Solicitation) of
the Employment Agreement shall continue in full force and effect in accordance
with their terms. Nothing contained in this Agreement shall be construed or
interpreted as a waiver by the Company of any right or remedy available under
Parts 3 and 4 of the Employment Agreement in the event of a breach occurring
after the date of this Agreement.

     b) Employee shall forthwith return to the Company all Company non-public
information in his possession, control or under his influence.

     c) Employee acknowledges and agrees that the undertakings and release by
Company contained in this Agreement are intended to be made in lieu of any
amounts, now or in the future, payable by Company to Employee under the terms of
the Employment Agreement and in full satisfaction of all claims by Employee to
any payments and accrued salary owing from the Company (and its affiliates,
officers, directors, shareholders, employees, agents, attorneys, insurers,
successors and assigns) in connection with any services provided by Employee
including under the Employment Agreementor to any other rights or privilege.

     d) The Employee shall be reasonably available for telephone consultations
through the end of December 2016 if so determined by the Company to assist the
Company with an orderly transition of his duties under the Employment .

1

--------------------------------------------------------------------------------

2. Representations and Undertakings by the Company

In consideration of the undertakings by the Employee contained herein, Company
hereby agrees, represents and covenants that Employee shall be entitled to
exercise stock options to purchase a total of 1,641,300 shares of common stock
of Orgenesis Inc. (the “Parent”), the parent company of the Company, previously
granted to Employee on or about April 27, 2016 through their specified exercise
termination date. To the extent any part of such award has not vested as of the
date hereof, then such award shall be deemed fully vested.

3. Releases

     3.1 In consideration of the agreements of Company under this Agreement, and
the release contained in Section 3.2 below, Employee (and each of his
respective, attorneys, agents, heirs, successors, executors, personal
representatives and assigns) does hereby absolutely and unconditionally waive,
release and forever discharge Company (and its affiliates, officers, directors,
shareholders, employees, agents, attorneys, insurers, successors and assigns)
from any claims, demands, obligations, liabilities, rights, causes of action and
damages, whether liquidated or unliquidated, absolute or contingent, known or
unknown, arising prior to or concurrent with the date hereof, including, without
limitation, any claim under the Employment Agreement (including for accrued and
unpaid salary through to this date), any claims under any labor laws and
regulations including claims for wrongful termination, claims with respect to
the stock options or claims with respect to any other payment required under
law. The foregoing release shall not be construed as a waiver by Employee of the
compliance by the Company with its undertakings contained in this Agreement or
of the Parent with respect to the option referred to in Section 2.

     3.2 In consideration of the undertakings of Employee hereunder and the
release in Section 3.1 above and the hereof the Company (and its officers,
directors, shareholders, employees, attorneys, agents, successors, and assigns)
does hereby absolutely and unconditionally waive, release and forever discharge
Employee and his respective, agents, attorneys, insurers, successors, executors
and assigns, from any claims, demands, obligations, liabilities, rights, causes
of action and damages, whether liquidated or unliquidated, absolute or
contingent, known or unknown, arising prior to or concurrent with the date
hereof. The foregoing release shall not be construed as a waiver by the Company
of the compliance by Employee of his undertakings contained in this Agreement.

4. Successors and Assigns. Except as otherwise provided in this Agreement, all
the terms and provisions of this Agreement shall be upon, and shall inure to the
benefit of, the Parties hereto and their respective heirs, personal
representatives, successors and assigns.

5. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

6. Governing Law; Jurisdiction and Forum. This Agreement, its interpretation,
validity, construction, enforcement and effect shall be governed by and
construed under the laws of the State of Maryland without reference or effect to
the principles of conflict of laws. Each of the Parties consents to the
jurisdiction of the appropriate state or federal court in the State of Maryland
in connection with any dispute arising under this Agreement and hereby waives,
to the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens, to the bringing of any such proceeding in such
jurisdictions.

7. Non-Disparagement.

2

--------------------------------------------------------------------------------

     Neither of the Parties (and their respective heirs, personal
representatives, successors, affiliates, subsidiaries or officers), shall
disparage the other Party hereto or their businesses.

8. Further Assurances.

     Each of the parties agree to execute all such documents and do all acts and
things reasonably required to effectively carry out the provisions of this
Agreement.

     IN WITNESS WHEREOF, each of the parties has set forth its/ his signature as
of the date first written above.

 Orgenesis Maryland Inc.           /s/ Vered Caplan   /s/ Scott Carmer Vered
Caplan   Scott Carmer Chairperson    

AGREED AND ACCEPTED as to the terms of Section 2 hereof As of November 18, 2016

Orgenesis Inc.

By: /s/ Vered Caplan         Name: Vered Caplan   Title: Chief Executive Officer
 

3

--------------------------------------------------------------------------------